The jury’s finding that plaintiff was wrongfully discharged from his employment is supported by the evidence and will not be disturbed on *822appeal. The learned trial justice, while plaintiff’s counsel was summing up to the jury, notified counsel that he intended to charge the jury “ that they must find a verdict for the plaintiff for the full amount or a verdict for the defendant.” No suggestion of an objection to this intended charge was made by defendant’s counsel; nor later, when the trial justice charged to that effect, did defendant’s counsel except or offer any request to charge. It sufficiently appears, we think, that defendant relied on its defense that plaintiff was rightfully discharged. Under the circumstances, defendant will not be allowed to raise this question of damage for the first time on appeal. Judgment and order unanimously affirmed, with costs. Present — Blackmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ.